DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 Dec. 2020 has been entered.
Claims 1-3, 5, 6, 11, 19 and 20 are currently pending and are considered here.

Withdrawn Rejections
The rejection of claims 1, 2 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Razali is withdrawn in view of the claim amendments in the Response of 1 Dec. 2020.
The rejection of claims 1 and 3 under 35 U.S.C. 103 as being unpatentable over Studer in view of Razali as evidenced by Larsen is withdrawn in view of the claim amendments in the Response of 1 Dec. 2020.
The rejection of claims 1, 5, 6, 19 and 20 under 35 U.S.C. 103 as being unpatentable over Schutte in view of Razali as evidenced by Larsen is withdrawn in view of the claim amendments in the Response of 1 Dec. 2020.

Interview
	A phone interview was conducted with Applicant on 27 Jan. 2021 in which the examiner proposed an Examiner’s Amendment in which the limitations of claims 3, 5 and 6 would be incorporated into independent claims 1 and 11 (wherein the limitation of claim 3 would read “at least 80% of its original height and/or volume”, as opposed to “80% of its original structure”).  Applicant requested a written office action to provide additional time for consideration and filing of an IDS.  Upon further examination/consideration of the application, the examiner found additional issues relating to the language in claim 3 which are addressed in the indefiniteness rejection below. Applicant is invited to call the examiner upon receipt of the office action to discuss claim language to overcome the indefiniteness rejection.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the functional limitation “wherein the stable foam retains at least 80% of its original structure for at least one hour at room temperature”.  In evaluating the definiteness of functional language, the following factors are (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and Journal of Agricultural and Food Chemistry 50.10 (2002): 2938-2946, evidences that numerous factors can influence foam stability, including the identity/properties of the protein from which the peptone is derived, the identity/specificity of the enzyme used to generate the peptone, peptide concentration and the molecular weight distribution of the peptides (p. 2940-2945, under RESULTS AND DISCUSSION).  Walsh et al., Food research international 41.1 (2008): 43-52, further evidences that various non-peptide additives can influence foam stability (under sections 3.2, 3.4 and 3.6 and accompanying figures), and van Koningsveld et al., Journal of agricultural and food chemistry 50.26 (2002): 7651-7659, evidences that the method of making the foam can significantly influence its physical properties including stability (under RESULTS, including Figs. 5-7).  In light of the above, claim 3 fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Razali et al., International Food Research Journal 22.2 (2015) in view of Giménez et al., Food Chemistry 114.3 (2009): 976-983 (each previously cited).
Razali discloses a foam composition formed by foaming a solution of a peptone with a gas (air) wherein the solution of the peptone is prepared by enzymatic hydrolysis of a full-length protein (fish gelatin) in an aqueous solution and ultrafiltration of the hydrolysate (using a 10 kDa, 5 kDa or 3 kDa cutoff membrane (i.e. such that the peptone comprises peptides of less than 10 kDa and the peptone solution is free of the full-length protein) (entire doc, including under Materials and Methods; p. 657, under Foaming capacity index).  The 5 kDa fraction was found to have superior foam-forming capacity and foam stability (p. 657, under Foaming capacity index).

Giménez teaches that foam-forming capacity of gelatin compositions and stability of the resultant foams varies directly with the protein concentration (Giménez, under 3.3.2. Foaming properties; Figs. 4 and 5).  
Thus, Giménez teaches that peptide concentration is a result-effective variable for the production of gelatin foams, and as such it would have been obvious to one of ordinary skill to adjust the concentration using routine experimentation to enhance foam formation and/or stability (e.g., to enhance the amount and durability of the foams).  Such result-effective variables are not given patentable weight absent evidence of criticality/unexpected results (see MPEP 2144.05), which has not been presented here (see Response to Arguments, below).  Moreover, it is noted that Giminez observed increasing foam formation and stability when comparing 0.5%, 1% and 2% w/v gelatin concentrations in solution, which corresponded to a concentration of up to about 1.5% w/v in the foam (Giménez, under 3.3.2. Foaming properties; Figs. 4 and 5).  The instant claims recite a range with a lower end of “about 1.5 … % w/v”.  Since the term “about” indicates at least some degree of variance around the endpoints of the claimed range and the results of Giminez show increasing foam formation and stability with increasing concentration up to the highest concentration tested (corresponding to about 1.5% w/v in the foam), it would have been obvious to increase the gelatin peptide concentration at least some degree beyond that tested by Giminez.  Thus, the claimed concentration range does not patentably distinguish the cited art.   
.

Claims 5, 6, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Razali in view of Giminez, as applied to claims 1, 2 and 11, further in view of US Patent No. 9717821 to Schutte et al., as evidenced by US Patent No. 9,533,069 to Larsen et al. (each previously cited).
Claims 5, 6, 19 and 20 differ from Razali in view of Giminez, as applied to claims 1, 2 and 11, in that: the foam comprises fibrin; the foam comprises thrombin; the concentration of fibrin is about 0.1-10 mg/ml; and the concentration of thrombin is from about 0.1-100 IU/ml.
Schutte teaches a pharmaceutical hemostatic composition comprising: an absorbable carrier comprised of a biocompatible polymer which can be a gelatin foam/sponge; and particles of thrombin and fibrinogen distributed throughout the carrier (entire doc, including col. 3, line 65 to col. 6, line 3; col. 7, line 43 to col. 20, line 29; col. 24, line 41 to col. 25, line 43; Examples).  The thrombin can be present at a concentration of 0.1-50 IU/cm3 and the fibrinogen can be present at 0.1-15 mg/cm3, e.g., 0.5-5 mg/cm3 (col. 8, lines 26-33).  Upon contact with a wound, the thrombin converts the fibrinogen to fibrin and initiates blood clotting (col. 5, line 67 to col. 6, line 3). 
.

Response to Arguments
Applicant's arguments filed 1 Dec. 2020 have been fully considered but they are not persuasive. 
Applicant argues that the instant claims are distinguishable from Razali in view of Giminez because Giminez only teaches peptide concentrations of up to about 1.5% w/v in the foam.  This is not persuasive because Giminez teaches that peptide concentration is a result-effective variable for both foam formation and stability, and it would have thus been obvious to about 1.5 … % w/v”, wherein the term “about” indicates at least some degree of variance around the endpoints of the claimed range.  Since Giminez observed increasing foam formation and stability throughout the tested range of concentrations (corresponding to a concentration of up to about 1.5% w/v in the foam), it would have been obvious to increase the gelatin peptide concentration at least some degree beyond that tested by Giminez (which would overlap with the claimed range).  
Applicant further argues that Giminez states that peptide concentration had only a slight effect on foam stability.  This is not persuasive because i) Giminez also shows a significant effect of peptide concentration on foam formation which would provide motivation to vary/increase the peptide concentration; and ii) Fig. 5 of Giminez shows a clear effect of peptide concentration on stability, particularly at the 10-30 minute range for squid gelatin, and such results would further motivate one of ordinary skill to vary/increase the peptide concentration.
Applicant further argues that the foams of Giminez have only less than 70% stability after 30 minutes and are not shown as being stable to compression.  This is not persuasive because the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.